United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-41524
                         Conference Calendar


REGINALD JONES,

                                     Plaintiff-Appellant,

versus

COLLIN COUNTY TEXAS; ROGER V. DICKEY; CURT HENDERSON;
WILLIAM DOBIYANSKI; DEBORAH HARRISON,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:02-CV-199
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Reginald Jones (“Jones”), Texas state prisoner #781143,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

civil rights complaint for failure to state a claim upon which

relief may be granted.   Jones alleged that the defendants’

actions resulted in him being wrongly convicted and incarcerated.

Jones contends that he is entitled to relief because the

defendants are not immune from liability because they knowingly

obstructed justice.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41524
                                  -2-

     Jones did not allege that the defendants acted outside of

the scope of their judicial functions and, therefore, the

district court did not err in determining that the defendants

were entitled to absolute immunity.     See Mays v. Sudderth, 97

F.3d 107, 110-11 (5th Cir. 1996); Boyd v. Biggers, 31 F.3d 279,

285 (5th Cir. 1994).    Furthermore, Jones’ appointed counsel is

not a state actor for purposes of § 1983 liability.     See Polk

County v. Dodson, 454 U.S. 312, 324-25 (1981); see also Mills v.

Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988).

Because Jones is challenging his conviction, his federal remedy

is a writ of habeas corpus, not a 42 U.S.C. § 1983 action.     See

Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998); Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973).

     Jones’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.     See 5TH CIR.

R. 42.2.   The dismissal of this appeal and the dismissal by the

district court each count as a “strike” for the purposes of 28

U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).    We note that Jones has two previous strikes

against him.     See Jones v. Woerner, No. 01-40867 (5th Cir. Feb.

22, 2002)(unpublished); Jones v. Murray, No. 02-40848

consolidated with No. 02-40890 (5th Cir. Dec. 16, 2002)

(unpublished).    By accumulating three strikes, Jones is barred

from proceeding in forma pauperis in any subsequent civil action
                           No. 02-41524
                                -3-

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR INVOKED.